internal_revenue_service number release date index number cc p si 6--plr-119085-99 sept in re sec_197 retroactive election legend taxpayer ein d1 d2 d3 dear mr this letter responds to your request dated date submitted on behalf of taxpayer requesting an extension of time to make a retroactive election under sec_1_197-1t of the temporary income_tax regulations taxpayer acquired assets on d1 subject_to additional contingent consideration to be paid at intervals after the acquisition all consideration paid on d1 was allocated to tangible assets or inventory the contingencies were met and taxpayer paid additional consideration on d2 the additional consideration was allocated to intangible assets taxpayer did not make a retroactive election on its tax_return for the taxable_year ended d3 for its acquisition of the assets taxpayer's taxable years ending d2 and subsequent are open tax years generally if a taxpayer acquired between date and date intangible_property that otherwise met the definition of a sec_197 intangible then the taxpayer could make an election to treat all qualifying intangibles as subject_to sec_197 treatment see temporary regulations sec_1_197-1t sec_1_197-1t provides that the retroactive election must be made by the due_date including extensions of time of the electing taxpayer's federal_income_tax return for plr-119085-99 the election_year if however the taxpayer’s federal_income_tax return for the election_year is filed before date the election may be made by amending that return no later than date sec_1_197-1t provides that the term election_year means the taxable_year that includes date taxpayer’s election_year was the taxable_year ending d4 taxpayer did not make a sec_197 election for the taxable_year ending d4 because its internal tax professional was unaware of the above-cited regulation sec_1_197-1t provides that the retroactive election is made by attaching the election statement described in sec_1_197-1t to the taxpayer's original or amended income_tax return for the election_year sec_1_197-1t provides that an attempted election that does not satisfy the requirements of sec_1_197-1t is not valid sec_1_197-1t provides that for an election under sec_1_197-1t to be valid the electing taxpayer must file with its federal_income_tax return for the election_year a written election statement as an attachment to form_4562 depreciation and amortization that satisfies the requirements of sec_1 1t e the electing taxpayer must also forward a copy of the election statement to the statistics branch qam s irs ogden service_center attn chief statistics branch p o box ogden ut sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 plr-119085-99 a based solely on the facts and the representations made the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently taxpayer is granted an extension of time for making the retroactive election under sec_1_197-1t until days following the date of this letter taxpayer must file the election with its amended federal_income_tax return for its taxable_year ended on d3 and must comply with all the requirements of sec_1_197-1t c and e in addition a copy of this letter along with a copy of the election should be sent to the district_director a copy is enclosed for that purpose except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion concerning whether the allocation of consideration to intangible assets is proper this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent we are sending a copy of this letter to the district_director pacific northwest district in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
